DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of IKOMA (US 5,738,118).
Hu teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a remnants removal module (5) fluidically connected to the air intake module; and an air exhaust module (22) fluidically connected to the remnants removal module.
Hu is silent to the remnants removal module having a coarse filter and fine filter.
Ikoma a detecting module signally connected to a control module (col. 12 lines 44-49); an air intake module (col. 7 lines 40-46); a remnants removal module (col. 7 lines 60-64); and an air exhaust module (col. 7 lines 55-59), wherein the remnants removal module comprises: a coarse filter configured to remove big objects from the ashtray, and a fine filter positioned downstream to the coarse filter and configured to remove fine objects from the ashtray (col. 7 lines 65-67).  
It would have been obvious to one of ordinary skill in the art to modify the remnants removal module of Hu to include a coarse filter configured to remove big objects from the ashtray, and a fine filter positioned downstream to the coarse filter and configured to remove fine objects from the ashtray as taught by Ikoma because Ikoma teaches that the multiple filter sizes allow the cigarette components to be separated and collected (col. 7 lines 62-64) and Ikoma teaches that this prevents the ashtray from becoming clogged (col. 3 lines 1-8).
Regarding claim 6, Hu teaches the detecting module is configured to detect at least one activating signal and in response send sends a signal to the control module designating that [[an]] the at least one activating signal has been detected, and wherein the control module is configured to activate the air intake module in response to the activating signal (translation page 4).  
Regarding claim 7, figure 3 shows the air intake module is configured to intake air into the ashtray in a manner that allows taken-in air to pass through the remnants removal module and then further to the air exhaust module, and out of the ashtray.  
Regarding claim 9, Hu teaches air blown out of the ashtray through the air exhaust module is devoid of cigarette remnants (translation page 3).
Regarding claims 14 and 15, Ikoma teaches that the coarse filter prevents the passage of big objects such as cigarettes, cigarette butts, pieces of paper and trash (col. 7 lines 60-64).
Regarding claims 16 and 17, Hu teaches a fine filter prevents the passage of fine objects such as ash (translation page 2 para. 4, translated abstract).

Claim(s) 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of IKOMA (US 5,738,118) as applied to claim 1 above, and further in view of ADAMS et al. (US 5,542,438).
Hu as modified by Ikoma teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a remnants removal module (5) fluidically connected to the air intake module; and an air exhaust module (22) fluidically connected to the remnants removal module.
Hu is silent to the remnants removal module being signally connected to the control module.
Adams teaches a smokeless ashtray system. Adams teaches the ashtray system includes a remnants removal module being signally connected to the control module (col. 9 line 58 – col. 10 line 3). It would have been obvious to one of ordinary skill in the art to modify the ashtray of Hu to include the remnants removal module being signally connected to the control module because Adams teaches that this allows the user to be alerted if the filters become clogged (col. 10 lines 1-3).
Regarding claim 3, Adams teaches the air exhaust module is signally connected to the control module (col. 9 line 58 – col. 10 line 3).  It would have been obvious to one of ordinary skill in the art to modify the ashtray of Hu to include the air exhaust module being signally connected to the control module because Adams teaches that this allows the user to be alerted if the filters become clogged (col. 10 lines 1-3).
Regarding claims 12 and 13, Adams teaches that ashtray systems can be used in vehicles (col. 5 lines 56-58).

Claims 4, 5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of IKOMA (US 5,738,118) as applied to claim 1 above, and further in view of KIRK (US 4,052,179).
Hu as modified by Ikoma teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a remnants removal module (5) fluidically connected to the air intake module; and an air exhaust module (22) fluidically connected to the remnants removal module.
Hu is silent to an air refreshing module.
Kirk teaches an ashtray comprising an air intake module (38) signally connected to the control module; a remnants removal module (54) fluidically connected to the air intake module; and an air exhaust module (32) fluidically connected to the remnants removal module. Kirk teaches an air refreshing module (58) between the remnants removal module to which the air refreshing module is fluidically connected, and the air exhaust module to which the air refreshing module is fluidically connected.  
It would have been obvious to one of ordinary skill in the art to modify the ashtray of Hu with the air refreshing module of Kirk because Kirk teaches that the air refreshing module has the advantage of destroying odor and providing a perfume to hide any odor that is not destroyed (col. 3 lines 14-31).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art to make the refreshing module is signally connected to the control module because this would alert the user to when the absorbent material of the refreshing module needs to be replaced.
Regarding claim 8, figure 1 of Kirk shows the air intake module is configured to allow the taken-in air to flow through the air freshening module after the remnants removal module and before the air exhaust module.
Regarding claim 10, Kirk teaches the air blown out of the ashtray through the air exhaust module is perfumed (col. 16-19).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN 105533809A) in view of IKOMA (US 5,738,118) as applied to claim 1 above, and further in view of ADEME et al. (US 2018/014002).
Hu as modified by Ikoma teaches an ashtray comprising a detecting module (9) signally connected to a control module (3); an air intake module (21) signally connected to the control module; a remnants removal module (5) fluidically connected to the air intake module; and an air exhaust module (22) fluidically connected to the remnants removal module.
Hu is silent as to the structure of the control unit.
Ademe teaches a system for ash removal. Ademe teaches that the system comprises a control unit comprised of a processor and a memory (para. 0028). It would have been obvious to one of ordinary skill in the art to use a processor and memory as the control unit of Hu because one of ordinary skill in the art would recognize a processor and a memory as a standard structure of a control unit.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 that Hu does not teach or suggest a remnants removal module having a coarse filter and fine filter; however, Hu has been combined with Ikoma to teach this new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741